DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action has been issued in response to amendment filed on 05/20/2021. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Examiner contacted the Applicant on June 3, 2021 to suggest amendment to claims 1, 6 11, and 12 to distinguish the claims from the prior art and put the application in condition for allowance. Applicant substantially agreed with Examiner's suggestion and wanted to discuss with the client prior to final decision. Examiner then contacted Applicant on June 17, 2021 to suggest further amendment to claim 8 to overcome potential issues with respect to 35 U.S.C. § 112 (b). Applicant again agreed with Examiner’s suggestions. The agreed upon language is incorporated into the claims below.
The Claim is amended as authorized by Attorney of Record Bobby Soltani (Reg. No. 54,459) on June 24, 2021.

IN THE CLAIMS:
	Please amend claims 1, 6, 8, 11, 12 and cancel claim 14. 
1. (Currently Amended) A method for testing a code file, comprising: 
compiling a to-be-tested code file to obtain an intermediate code file, the intermediate code file comprising at least one code block and a second instrumentation content, wherein the second instrumentation content includes an error detection statement and a location labeled statement for indicating a location of the error detection statement;
instrumenting a first instrumentation content into the intermediate code file, wherein the first instrumentation content includes a code block identifier of each code block in the intermediate code file; 
determining an identifier of a jump relationship between two code blocks that have the jump relationship in the intermediate code file based on respective code block identifiers in the intermediate code file, comprising: 
parse the intermediate code file, and determine that the two code blocks have 
the jump relationship in the intermediate code file when there is an execution path for jumping from an execution of a first code block in the two code blocks and a conditional statement to an execution of a second code block in the two code blocks; and 
performing dynamic testing to the instrumented intermediate code file based on respective code block identifiers and respective identifiers of jump relationships between code blocks, to generate a testing result of testing the to-be-tested code file, comprising:


performing grey box fuzz testing to the obtained object file and performing concolic execution to the instrumented intermediate code file to generate the testing result of testing the to-be-tested code file, comprising a second testing operation that comprises: 
using a candidate test case used in grey box fuzz testing of the obtained object file as an input for concolic execution of the instrument intermediate code file, the candidate test case comprises a test case in a testing process information, wherein an error access identifier of the testing process information is yes or identifiers of accessed jump relationships of the testing process information are not empty, or the error access identifier of the testing process information is yes and the 2Application No. 15/953,020Reply to Office Action Dated March 12, 2021identifiers of the accessed jump relationships of the testing process information are not empty; performing, using the candidate test case, concolic execution to the instrumented intermediate code file to generate a complementary test case, wherein the error access identifier corresponding to the grey box fuzz testing process characterizes whether the grey box fuzz testing process has accessed the error detection statement; and 
using the obtained complementary test case as an input for the grey box fuzz testing of the obtained object file to generate the testing result of testing the to-be-tested code file.




wherein the step of alternately performing grey box fuzz testing to the object file and performing concolic3Application No. 15/953,020 Reply to Office Action Dated March 12, 2021execution to the instrumented intermediate code file based on respective code block identifiers and respective identifiers of jump relationships, to generate a testing result of testing the to-be- tested code file, comprises: 
generating a set of test cases, and creating an empty set of testing process information; and executing a first testing operation that comprises: 
performing, with a test case in the set of test cases as input, grey box fuzz testing to the object file in response to determining that a preset switch condition is not satisfied; 
generating the testing process information, based on the test case used in the grey box fuzz testing process, the identifiers of the jump relationships accessed in the grey box fuzz testing process, and the error access identifier corresponding to the grey box fuzz testing process, 
adding the testing process information as generated to the set of testing process information.





in response to determining that a preset switch condition is satisfied, performing the second testing operation, wherein the second testing operation further comprises: 
generating a set of candidate test cases using the candidate test case; 
performing, using the candidate test case in the set of candidate test cases, concolic execution to the instrumented intermediate code file, to generate the complementary test case that an execution path of the complementary test case is complementary to an execution path of the inputted candidate test case; 
adding the complementary test case as generated to the set of candidate test cases; and 
continuing to perform the grey box fuzz testing to the obtained object file by using the obtained complementary test case as an input.

11. (Currently Amended) An electronic device, comprising: 
an interface; 
a memory on which a computer program is stored; and 
one or more processors operably coupled to the interface and the memory, wherein the one or more processors function to:
compile a to-be-tested code file to obtain an intermediate code file, the intermediate code file comprising at least one code block and a second instrumentation content, wherein the second instrumentation content includes an error detection 
instrument a first instrumentation content into the intermediate code file, wherein the first instrumentation content includes a code block identifier of each code block in the intermediate code file; 
determine an identifier of a jump relationship between two code blocks that have the jump relationship in the intermediate code file based on respective code block identifiers in the intermediate code file, comprising: 
parse the intermediate code file, and determine that the two code blocks have 
the jump relationship in the intermediate code file when there is an execution path for jumping from an execution of a first code block in the two code blocks and a conditional statement to an execution of a second code block in the two code blocks; and 
perform dynamic testing to the instrumented intermediate code file based on respective code block identifiers and respective identifiers of jump relationships between code blocks, to generate a testing result of testing the to-be-tested code file, comprising:
compiling the instrumented intermediate code file to obtain an object file corresponding to the instrumented intermediate code file; and 
performing grey box fuzz testing to the obtained object file and performing concolic execution to the instrumented intermediate code file to generate the testing result of testing the to-be-tested code file, comprising a second testing operation that comprises: 
, wherein the error access identifier corresponding to the grey box fuzz testing process characterizes whether the grey box fuzz testing process has accessed the error detection statement; and 
using the obtained complementary test case as an input for the grey box fuzz testing of the obtained object file to generate the testing result of testing the to-be-tested code file.

12. (Currently Amended) A non-transitory computer-readable medium on which a computer program is stored, wherein the computer program, when being executed by or more processors, cause the one or more processors to: 
compile a to-be-tested code file to obtain an intermediate code file, the intermediate code file comprising at least one code block and a second instrumentation content, wherein the second 6Application No. 15/953,020 Reply to Office Action Dated March 12, 2021 instrumentation content includes an error detection statement and a location labeled statement for indicating a location of the error detection statement; 

determine an identifier of a jump relationship between two code blocks that have the jump relationship in the intermediate code file based on respective code block identifiers in the intermediate code file, comprising: 
parse the intermediate code file, and determine that the two code blocks have 
the jump relationship in the intermediate code file when there is an execution path for jumping from an execution of a first code block in the two code blocks and a conditional statement to an execution of a second code block in the two code blocks; and
perform dynamic testing to the instrumented intermediate code file based on respective code block identifiers and respective identifiers of jump relationships between code blocks, to generate a testing result of testing the to-be-tested code file, comprising: 
compiling the instrumented intermediate code file to obtain an object file corresponding to the instrumented intermediate code file; and 
performing grey box fuzz testing to the obtained object file and performing concolic execution to the instrumented intermediate code file to generate the testing result of testing the to-be-tested code file, comprising a second testing operation that comprises: 
using a candidate test case used in grey box fuzz testing of the obtained object file as an input for concolic execution of the instrument intermediate code file, the candidate test case comprises a test case in a testing process information, wherein an , wherein the error access identifier corresponding to the grey box fuzz testing process characterizes whether the grey box fuzz testing process has accessed the error detection statement; and 
using the obtained complementary test case as an input for the grey box fuzz testing of the obtained object file to generate the testing result of testing the to-be-tested code file.

Claim 14 (Canceled).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD H KABIR/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199